Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claim 1, line 9, "collected day" should be changed to -- collected data -- to correspond to previously recited limitation "collected data". 
Claims 2-9 depend from objected claim 1 and therefore are also objected for the same reason. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abbassian et al. (hereinafter "Abbassian")(USPAP. 20160053605).
Regarding claims 1 and similar claims 10 and 11 discloses a method for remote monitoring, decision making and operation of one or more parameters of on-site well operation equipment, comprising: 
 5i) collecting data corresponding to the one or more parameter by one or more on- site sensor modules assigned to the on-site well operation equipment for monitoring joint make-up of tubing and casing connections (Pars 71 and 72: various sensors 120 and 130 in Figure 1 collect real-time data which includes running casing or tubular goods, completion operations. See also Pars. 91-97 for make-up data. See Par. 80 for more sensor details);
 ii) transmitting the collected data to an on-site make-up monitoring system (Pars. 74 and 75);
 iii) transmitting said collected data from the on-site make-up monitoring system to 10a cloud or edge-based system for storage, display and analysis (Par. 75-78. Also see Pars. 79 and 81 for display. Par. 93: warning indicators is displayed if analysis of the data raises concerns about the torque signature for that join, e.g. the make-up torque exceeds a running average value by a preset percentage); 
iv) accessing collected day by one or more users via one or more dedicated remote portals for review or analysis (Pars. 91-93); 
and v) transmitting instructions from any one or more of the one or more users via the remote portal and the cloud or edge-based system back to at least the on-site 15make-up monitoring system for modifying the operation of the well operation equipment within predefined limits (Pars. 93, 94: warning indicators is displayed if analysis of the data raises concerns about the torque signature for that join, e.g. the make-up torque exceeds a running average value by a preset percentage. Pars. 74 and 75: users can modify plan following comparing the real time data to a plan).
Regarding claim 2, Abbassian discloses wherein the well operation equipment is oil field tubular handling equipment (Abstract; Pars. 2, 15).
Regarding claim 3, Abbassian discloses storing the collected data in a memory storage means of the cloud or edge-based system (Pars. 51, 54, 76, 78).
Regarding claim 4, Abbassian discloses wherein the data from the sensor module is transmitted to the on-site make-up monitoring system via wired or wireless transmission (Pars. 54, 77).
Regarding claim 5, Abbassian discloses wherein the data is transmitted from the on-site make-up monitoring system to the cloud or edge-based system via a wired or wireless transmission means (Pars. 54, 77).
Regarding claim 6, Abbassian discloses wherein the data is transmitted from multiple sensor modules on one or more pieces of well operation equipment to the on-site make- 30up monitoring system (Pars. 62-71).
Regarding claim 7, Abbassian discloses wherein the data is stored from all sensor modules to provide a complete make-up history of all mechanized well operation equipment (Pars. 65 94).
Regarding claim 8, Abbassian discloses wherein the data is stored from all sensor modules to provide a complete make-up history of all mechanized well operation equipment (Pars. 65, 94).
Regarding claim 9, Abbassian discloses wherein the on-site make-up monitoring system provides on-site access to the collected data or the received instructions (Pars. 71, 74, 76, 81).
Regarding claim 12, Abbassian discloses wherein said mechanized well operation equipment is one of a group consisting of: tubing or casing tongs, drill pipe tongs, remote operated tongs, tong position systems, make-up and break out tools, systems for automatic tubular handling and running, connection leak detecting systems, slips, 5spiders, pressure control equipment, and packers (Pars. 10, 11, 21, 71). 
Regarding claim 13, Abbassian discloses wherein said sensor module is one of a group consisting of: torque sensor module, turn counter sensor module, pressure sensor module, temperature sensor module and flow sensor module (Pars. 21, 80).
Regarding claim 14, Abbassian discloses wherein the one or more remote and dedicated 10portals are accessible on a device selected from a computer, a smart phone, a tablet or other device connectable to the cloud or edge (Pars.15, 58, 71, 72).
Regarding claim 15, Abbassian discloses wherein multiple sensor modules on one or more pieces of well operation equipment are connected to the on-site make-up monitoring system (Pars. 27, 72). 
Regarding claim 16, Abbassian discloses a calibration system for increasing certainty in the calibration of mechanized well operation equipment, comprising: 
i) an on-site make-up monitoring system connected to an on-site sensor module of the mechanized equipment, for receiving and processing sensor data (Fig. 1; Pars 71 and 72: various sensors 120 and 130 in Figure 1 collect real-time data which includes running casing or tubular goods, completion operations. See also Pars. 91-97 for make-up data. See Par. 80 for more sensor details); 
and, ii) a cloud or edge-based system connected with said on-site make-up 20monitoring system and comprising cloud or edge-based calibration certainty algorithms for analyzing sensor data; wherein the cloud or edge-based algorithms provide output metrics with limits for statistical confidence and increased certainty that sensor data align with the calibration state of the equipment during operation (Pars. 93, 94: warning indicators is displayed if analysis of the data raises concerns about the torque signature for that join, e.g. the make-up torque exceeds a running average value by a preset percentage. Pars. 74 and 75: users can modify plan following comparing the real time data to a plan. Abbassian also discloses at Pars. 18, 74, 75 that The system thus allows personnel at the well site to monitor the well site operation in real time, and respond to changes or uncertainties encountered during the operation. The response may include comparing the real time data to the current well plan, and modifying the well plan. Please also see Pars. 50-60, 71-78 for the computer system).
Regarding claim 17, Abbassian discloses a calibration method for mechanized well operation equipment, comprising:
 i) installing and initially calibrating the equipment (Pars. 72-74)
 ii) collecting calibration and operation data from the equipment via an on-site make-up monitoring system (Pars. 72-74); 
12513102-112500623-117iii) transmitting said data to a cloud or edge-based system (Pars. 74, 75); 
iv) recalibrating equipment to confirm initial calibration validity (Pars. 93, 94: warning indicators is displayed if analysis of the data raises concerns about the torque signature for that join, e.g. the make-up torque exceeds a running average value by a preset percentage. Pars. 74 and 75: users can modify plan following comparing the real time data to a plan); 
v) performing via a cloud or edge-based system applied machine learning to validate calibration (Pars. 60, 65; 67-70);
  5vi) updating an applied machine learning model with updated machine learning coefficients (Pars. 73 and 82); 
and vii) activating the model to provide a Certainty Index with respect to calibration state of the well operation equipment operation (Pars. 93, 94: warning indicators is displayed if analysis of the data raises concerns about the torque signature for that join, e.g. the make-up torque exceeds a running average value by a preset percentage. Pars. 74 and 75: users can modify plan following comparing the real time data to a plan. Abassian also discloses at Pars. 18, 74, 75 that The system thus allows personnel at the well site to monitor the well site operation in real time, and respond to changes or uncertainties encountered during the operation. The response may include comparing the real time data to the current well plan, and modifying the well plan. Please also see Pars. 50-60, 71-78 for the computer system).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                            July 20, 2022